Exhibit 10.67

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”), made this 19th day of February
2014, is entered into by Cancer Genetics, Inc., a Delaware corporation with its
principal place of business at 201 State Route 17, Rutherford, New Jersey, 07070
(the “Company”), and R.S.K. Chaganti, Ph.D., with an address at 235 Pascack
Road, Hillsdale, NJ 07642 (the “Consultant”).

 

1. Consulting Services. The Company hereby retains the Consultant, and the
Consultant hereby agrees, to provide to the Company consulting and technical
support services in connection with the Company’s technical and business
affairs, including oversight of its clinical diagnostic laboratory. In rendering
consulting services hereunder, the Consultant shall act solely as an independent
contractor and this Agreement shall not be construed to create any
employee-employer relationship between the Consultant and the Company.

 

2. Compensation. In consideration for the Consultant’s services, the Company
hereby agrees to provide the Consultant with compensation at the rate of Five
Thousand ($5,000) Dollars per month for consulting on the Company’s behalf,
effective as of the date first above executed.

The Company will also provide to Consultant a total of 200,000 non-qualified
stock options with an exercise price equal to fair market value as defined by
the Company’s equity incentive plan at the date of approval by the Compensation
Committee of the board of directors. As described in Schedule A, the options
will vest over a term of four (4) years the term of the Agreement with 12,500
options vesting to Consultant each quarter so long as he continues providing
consulting services to the company commencing April 1, 2014 with the final
vesting date on January 1, 2018.

Notwithstanding the prior paragraph, the grant of the stock options is subject
to the approval by the shareholders of the Company of an amendment to the
Company’s stock option plan or a new plan.

 

3. Freedom to Contract. The Consultant represents that he is not a party to any
existing agreement which would prevent this entering into this Agreement.



--------------------------------------------------------------------------------

4. Location. The Consultant shall perform consulting services under this
Agreement at a location to be chosen by the Company, and acceptable to the
Consultant.

 

5. Termination. This Agreement shall have a term of three (3) years from
January 1, 2014, provided that the Consultant’s consultancy may be earlier
terminated by either the Company or the Consultant for cause or upon the death
or permanent disability of the Consultant.

 

6. Proprietary Information. The Consultant hereby agrees to hold and maintain
confidential and private in trust for the benefit of the Company all papers,
plans, drawings, designs, devices, research data, machines or compositions,
specifications, methods, processes, techniques, know-how, formulae, customer and
supplier lists, personnel and financial data, plans, trade secrets, and all
proprietary information to the extent designated as confidential (hereinafter,
“Confidential Information”) belonging to the Company of which the Consultant may
acquire knowledge in connection with the furnishing of consulting services to
the Company under this Agreement. The Consultant also agrees to execute and
deliver the Agreement annexed hereto as Schedule B which is in the form
generally signed by employees of the Company to protect the Company’s
confidential information and otherwise to provide non-competition protection to
the Company. The Company’s rights under that the Schedule B Agreement are in
addition to any rights the Company has under this Agreement.

 

7. Invention Rights.

 

  7.1. Subject to the Addendum to this Agreement (Exhibit C attached hereto
which is part of the Agreement) the Consultant hereby agrees that any and all
inventions, improvements, ideas, trademarks, and innovations, whether patentable
or not, which he may invent discover, originate, make or conceive relating to
the fields of cancer cytogenetics and molecular diagnostics for cancer during
the course of rendering consulting services to the Company hereunder, or, either
solely or jointly with others while providing services hereunder (“Inventions”),
shall be the sole and exclusive property of the Company and shall be assigned by
the Consultant to the Company or to the Company’s nominees. The Consultant and
each such other person shall promptly and fully disclose each and all such
discoveries, inventions, improvements, ideas, trademarks, or innovations to the
Company or to the Company nominees.

 

-2-



--------------------------------------------------------------------------------

  7.1.1. The Company shall pay to the Consultant a “bonus” of Fifty Thousand
($50,000) Dollars for any discovery or invention by the Company, which is
accepted by the United States Patent and Trademark Office (“PTO”), on which
Consultant either was the inventor or one of the inventors.

 

  7.1.2. Should the Company have an invention accepted by the PTO and a patent
issued, the Consultant shall be given credit as “Inventor”, irrespective of
ownership rights resting in the Company, and the Inventor shall be paid one
(1%) percent of the net revenues from any licensed sales of a patented invention
for the life of the patent.

 

  7.2. The Consultant further agrees to execute at any time, upon the request
and at the expense of the Company, for the benefit of the Company or the
Company’s nominees, any and all applications, instruments, assignments, and
other documents, which the Company shall deem necessary or desirable to protect
its entire right, title, and interest in and to any Inventions.

 

  7.3. The Consultant agrees, upon the request and at the expense of the Company
or any person to whom the Company may have granted or grants rights, to execute
any and all applications, assignments, instruments and papers, which the Company
shall deem necessary or desirable for the protection or perfection of such
rights, including the execution of new, provisional, continuing, and reissue
patent applications, to make all rightful oaths, to testify in any proceeding in
the Patent Office or in the courts, and generally and reasonably do everything
lawfully possible to aid the Company, its successors, assigns, and nominees to
obtain, enjoy, and enforce proper patent or other protection in the United
States and in foreign countries for the discoveries, inventions, improvement,
ideas, trademarks, or innovations to the assigned under this Agreement. The
obligations set forth in this Section 7.3 with respect to such Inventions shall
run into perpetuity.

 

8. Technical Records. Immediately upon the Company’s request, the Consultant
shall deliver to the Company all Confidential Information specified in Section 6
and all Confidential Information shall, during and after the termination of the
Agreement, be and shall be deemed to be the property of the Company.

 

9. [The parties have agreed to delete this section.]

 

-3-



--------------------------------------------------------------------------------

10. Indemnification. The Company shall indemnify the Consultant against all
judgments, fines, settlement payments and expenses, including reasonable
attorneys’ fees, paid or incurred in connection with any claim, action, suit, or
proceeding, whether civil or criminal, to which he be made a party or with which
he may be threatened by reason of his having been a Consultant to the Company.
No indemnification shall be made hereunder (a) with respect to payment and
expenses incurred in relation to matters as to which he shall be finally
adjudged in such action, suit, or proceeding not to have acted in good faith and
in the reasonable belief that his action was in the best interest of the Company
or (b) as otherwise prohibited by law. The foregoing right of indemnification
shall not be exclusive of other rights to which the Consultant may otherwise be
entitle and shall inure to the benefit of the executor or administrator of the
Consultant.

 

11. Assignment. The rights and obligations of the Agreement are for personal
services and may not be assigned or delegated by the Consultant.

 

12. Amendment and Waiver. Neither this agreement nor any term, covenant,
condition, or other provision hereof may be changed, waived, discharged, or
terminated except by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge, or termination is sought.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

14. Entire Agreement. This Agreement embodies the entire agreement between the
Company and the Consultant, and, except as otherwise expressly provided herein,
this Agreement shall not be affected by reference to any other document.

 

15. Notices. Any notice required or permitted to be given under this Agreement
shall be deemed delivered when given by registered or certified main addressed
to the party to whom such notice is given at the address of such party
hereinafter set forth or at such address as such party may provide to the other
in writing from time to time.

If to the Company, to:

Panna Sharma

201 State Route 17, 2nd Floor

Rutherford, NJ 07070

 

-4-



--------------------------------------------------------------------------------

If to the Consultant, to:

R.S.K. Chaganti, Ph.D.

235 Pascack Road

Hillsdale, NJ 07642

IN WITNESS WHEROF, the Company has caused this Agreement to be executed by an
officer duly authorized and the Consultant has hereunto set his hand and seal,
all

 

-5-



--------------------------------------------------------------------------------

as of the day and year first written above.

 

COMPANY     CONSULTANT By:  

/s/ Panna Sharma

    By:  

/s/ R.S.K. Chaganti

Panna Sharma, CEO     R.S.K. Chaganti, Ph.D.

 

-6-



--------------------------------------------------------------------------------

Schedule A

200,000 Non-qualified Stock Options.

 

Vesting Date

   Amount Vesting Per Quarter      Cumulative Options Vested  

4/1/2014

     12,500         12,500   

7/1/2014

     12,500         25,000   

10/1/2014

     12,500         37,500   

1/1/2015

     12,500         50,000   

4/1/2015

     12,500         62,500   

7/1/2015

     12,500         75,000   

10/1/2015

     12,500         87,500   

1/1/2016

     12,500         100,000   

4/1/2016

     12,500         112,500   

7/1/2016

     12,500         125,000   

10/1/2016

     12,500         137,500   

1/1/2017

     12,500         150,000   

4/1/2017

     12,500         162,500   

7/1/2017

     12,500         175,000   

10/1/2017

     12,500         187,500   

1/1/2018

     12,500         200,000   

 

-7-



--------------------------------------------------------------------------------

SCHEDULE B

CANCER GENETICS, INC.

Confidentiality, Proprietary Information

and Inventions Agreement

I (the “Consultant”) recognize that Cancer Genetics, Inc., a Delaware
corporation (the “Company”), is engaged in the business of [designing,
developing, manufacturing and marketing genetic tests for global cancer
diagnosis, prognosis and prediction; developing and marketing proprietary
DNA-based diagnostic kits, including DNA probes and microarrays; and operating a
diagnostic laboratory that is used to process proprietary lab tests developed by
the Company and conventional cancer testing services]1FNREF (the “Business”).
Any company with which the Company enters into, or seeks or considers entering
into, a business relationship in furtherance of the Business is referred to as a
“Business Partner.”

I understand that as part of my performance of duties as an consultant of the
Company (the “Engagement”), I will have access to confidential or proprietary
information of the Company and the Business Partners, and I may make new
contributions and inventions of value to the Company. I further understand that
my Engagement creates in me a duty of trust and confidentiality to the Company
with respect to any information: (1) related, applicable or useful to the
business of the Company, including the Company’s anticipated research and
development or such activities of its Business Partners; (2) resulting from
tasks performed by me for the Company; (3) resulting from the use of equipment,
supplies or facilities owned, leased or contracted for by the Company; or
(4) related, applicable or useful to the business of any partner, client or
customer of the Company, which may be made known to me or learned by me during
the period of my Engagement.

For purposes of this Agreement, the following definitions apply:

“Proprietary Information” shall mean information relating to the Business or the
business of any Business Partner and generally unavailable to the public that
has been created, discovered, developed or otherwise has become known to the
Company or in which property rights have been assigned or otherwise conveyed to
the Company or a Business Partner, which information has economic value or
potential economic value to the business in which the Company is or will be
engaged. Proprietary Information shall include, but not be limited to, trade
secrets, processes, formulas, writings, data, know-how, negative know-how,
improvements, discoveries, developments, designs, inventions, techniques,
technical data, patent applications, customer and supplier lists, financial

 

 

-8-



--------------------------------------------------------------------------------

information, business plans or projections and any modifications or enhancements
to any of the above. Proprietary Information does not include, and the
restrictions upon use and disclosure of Proprietary Information shall not apply
to, information that: (1) is now in the public domain or subsequently enters the
public domain through no breach of this Agreement, or (2) I lawfully receive
from any third party without restriction as to use or confidentiality as shown
by written or other tangible evidence, or (3) is independently developed by me,
or for me by others, or (4) is developed from the use of Memorial
Sloan-Kettering Cancer Center and/or its affiliates, Sloan-Kettering Institute
for Cancer Research and Memorial Hospital for Cancer and Allied Diseases
(“MSKCC”) resources, proprietary intellectual property, or materials.

“Inventions” shall mean all Business-related discoveries, developments, designs,
improvements, inventions, formulas, software programs, processes, techniques,
know-how, negative know-how, writings, graphics and other data, whether or not
patentable or registrable under patent, copyright or similar statutes, that are
related to or useful in the business or future business of the Company or its
Business Partners or result from use of premises or other property owned, leased
or contracted for by the Company. Without limiting the generality of the
foregoing, Inventions shall also include anything related to the Business that
derives actual or potential economic value from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use.

As part of the consideration for my Engagement or continued Engagement, as the
case may be, and the compensation received by me from the Company from time to
time, I hereby agree as follows:

1. Proprietary Information and Inventions. All Proprietary Information and
Inventions related to the Business shall be the sole property of the Company and
its assigns, and the Company or its Business Partners, as the case may be, and
their assigns shall be the sole owner of all patents, trademarks, service marks,
copyrights and other rights (collectively referred to herein as “Rights”)
pertaining to Proprietary Information and Inventions. I hereby assign to the
Company, any rights I may have or acquire in Proprietary Information or
Inventions or Rights pertaining to the Proprietary Information or Inventions
which Rights arise in the course of my Engagement. I further agree as to all
Proprietary Information or Inventions to which Rights arise in the course of my
Engagement to assist the Company or any person designated by it in every proper
way (but at the Company’s expense) to obtain and from time to time enforce
Rights relating to said Proprietary Information or Inventions in any and all
countries. I will execute all documents for use in applying for, obtaining and
enforcing such Rights in such Proprietary Information or Inventions as the
Company may desire, together with any assignments thereof to the Company or
persons designated by it. My obligation to assist the Company or any person
designated by it in obtaining and enforcing Rights relating to Proprietary
Information or Inventions shall continue beyond the cessation of my Engagement
(“Cessation of my Engagement”). I hereby acknowledge that all original

 

-9-



--------------------------------------------------------------------------------

works of authorship that are made by me (solely or jointly with others) within
the scope of my Engagement and which are protectable by copyright are “works for
hire” as that term is defined in the United States Copyright Act (17 USCA,
Section 101).

2. Confidentiality. At all times, both during my Engagement and after the
Cessation of my Engagement, whether the cessation is voluntary or involuntary,
for any reason or no reason, or by disability, I will keep in strictest
confidence and trust all Proprietary Information, and I will not disclose or use
or permit the use or disclosure of any Proprietary Information or Rights
pertaining to Proprietary Information, or anything related thereto, without the
prior written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company. I recognize that the Company has
received and in the future will receive from third parties (including Business
Partners) their confidential or proprietary information subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. I agree that I owe the Company and such third
parties (including Business Partners), during my Engagement and thereafter, a
duty to hold all such confidential or proprietary information in the strictest
confidence, and I will not disclose or use or permit the use or disclosure of
any such confidential or proprietary information without the prior written
consent of the Company, except as may be necessary in the ordinary course of
performing my duties for the Company consistent with the Company’s agreement
with such third party.

3. Noncompetition and Nonsolicitation.

(a) During my Engagement and for a period of [one (1) year] after the Cessation
of my Engagement, I will not, either directly or indirectly, either alone or in
concert with others, solicit or encourage any employee of or consultant to the
Company or any Business Partner to leave the Company or Business Partner or
engage directly or indirectly in competition with the Company or Business
Partner in the Business.

(b) Consultant acknowledges that (i) the restrictions contained in this section
are reasonable and necessary to protect the legitimate business interests of the
Company, (ii) that the [one (1) year] term of this obligation is reasonable in
scope, and (iii) that this obligation is a material term, without which the
Company would be unwilling to enter into a consulting relationship with the
Consultant.

(c) In the event of any such breach or threatened breach, Consultant
acknowledges that, in addition to all other remedies available at law and
equity, the Company shall be entitled to seek equitable relief (including a
temporary restraining order, a preliminary injunction and/or a permanent
injunction), and an equitable accounting of all earnings, profits or other
benefits arising from such breach and will be entitled to receive such other
damages, direct or consequential, as may be appropriate

 

-10-



--------------------------------------------------------------------------------

4. Delivery of Company Property and Work Product. In the event of the Cessation
of my Engagement, I will deliver to the Company all biological and chemical
materials, devices, records, sketches, reports, memoranda, notes, proposals,
lists, correspondence, equipment, documents, photographs, photostats, negatives,
undeveloped film, drawings, specifications, tape recordings or other electronic
recordings, programs, data, marketing material and other materials or property
of any nature belonging to the Company or its clients or customers, and I will
not take with me, or allow a third party to take, any of the foregoing or any
reproduction of any of the foregoing.

5. No Conflict. I represent to the best of my knowledge that my performance of
all the terms of this Agreement and the performance of my duties for the Company
does not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my Engagement. I
have not entered into, and I agree that I will not enter into, any agreement,
either written or oral, in conflict herewith.

6. No Use of Confidential Information. I represent to the best of my knowledge
that I have not brought and will not bring with me to the Company or use in my
Engagement any materials or documents of a former employer, or any person or
entity for which I have acted as an independent contractor or consultant, that
are not generally available to the public, unless I have obtained written
authorization from any such former employer, person or firm for their possession
and use. I understand and agree that, in my service to the Company, I am not to
breach any obligation of confidentiality that I have to former employers or
other persons.

7. Equitable Relief. I acknowledge that in the event of my violation or
continued violation of the terms of this Agreement, I expressly agree that the
Company shall be entitled to seek, in addition to damages and any other remedies
provided by law, an injunction or other equitable remedy respecting such
violation or continued violation by me.

8. Severability. If any provision of this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable or otherwise invalid as
written, the same shall be enforced and validated to the extent permitted by
law. All provisions of this Agreement are severable, and the unenforceability or
invalidity of any single provision hereof shall not affect the remaining
provisions.

 

-11-



--------------------------------------------------------------------------------

9. Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of New York applied to contracts made and performed wholly
within such state. No implied waiver of any provision within this Agreement
shall arise in the absence of a waiver in writing, and no waiver with respect to
a specific circumstance, event or occasion shall be construed as a continuing
waiver as to similar circumstances, events or occasions. This Agreement,
together with the consulting agreement (if any) between the Company and myself,
contains the sole and entire agreement and understanding between the Company and
myself with respect to the subject matter hereof and supersedes and replaces any
prior agreements to the extent any such agreement is inconsistent herewith. This
Agreement can be amended, modified, released or changed in whole or in part only
by a written agreement executed by the Company and myself. This Agreement shall
be binding upon me, my heirs, executors, assigns and administrators, and it
shall inure to the benefit of the Company and each of its successors or assigns.
This Agreement shall be effective as of the first day of my being retained to
render services to the Company, even if such date precedes the date I sign this
Agreement.

10. Thorough Understanding of Agreement. I have read all of this Agreement and
understand it completely, and by my signature below I represent that this
Agreement is the only statement made by or on behalf of the Company upon which I
have relied in signing this Agreement.

IN WITNESS WHEREOF, I have caused this Confidentiality, Proprietary Information
and Inventions Agreement to be signed on the date written below.

 

DATED:  

 

     

 

        [Name of Consultant]

 

-12-



--------------------------------------------------------------------------------

ADDENDUM – Exhibit C

Addendum to

Consulting Agreement

Between

Cancer Genetics, Inc. (“Company”)

and

R.S.K. Chaganti, Ph.D. (“Consultant”)

Company acknowledges that Consultant’s primary employment responsibility is to
Memorial Sloan-Kettering Cancer Center and/or its affiliates, Sloan-Kettering
Institute for Cancer Research and Memorial Hospital for Cancer and Allied
Diseases (“MSKCC”) and that Consultant is bound by MSKCC policies including
those related to consulting and extramural activities and that Consultant’s
obligations under MSKCC policies take priority over any obligations that
Consultant may have to Company by reason of this Agreement. The parties
understand and agree that it is Consultant’s responsibility to ensure that
Consultant’s services to Company do not employ proprietary information of MSKCC
or make substantial use of MSKCC’s time or resources without the written
agreement of MSKCC.

Additionally, the parties understand and agree that it is Consultant’s
responsibility to ensure that the services provided by Consultant hereunder do
not restrict or hinder the ability of Consultant to conduct current or
foreseeable research assignments with MSKCC, or limit Consultant’s ability to
publish work generated at or on the behalf of MSKCC, or infringe on Consultant’s
obligations to MSKCC with respect to academic freedom.

Company will have no rights by reason of the Agreement in any document,
material, invention, information, improvement, or other intellectual property
whatsoever, whether or not publishable, patentable or copyrightable which is or
was generated as a result of Consultant’s activities as an employee of MSKCC or
using the resources or proprietary information of MSKCC.

Company further acknowledges that Consultant will serve as a consultant in the
capacity of an individual, and not as an agent, employee or representative of
MSKCC. The name of MSKCC or its affiliates may not be used in connection with
Consultant’s services, other than in affiliation as his employer, without the
written permission from MSKCC.

Consultant and the Company agree to abide by them, and also agree that if
anything in the Agreement is inconsistent with this Exhibit C, Exhibit C shall
govern.

 

Company     Consultant By:  

 

    By:  

 

 

-13-